DETAILED ACTION
This office action is in response to communication filed on March 2, 2022.

Response to Amendment
Amendments filed on March 2, 2022 have been entered.
The specification has been amended.
The drawings have been amended.
Claims 1-10 have been amended.
Claims 1-10 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 8), filed on 03/02/2022, with respect to the objection to the specification have been fully considered. In view of the amendments, the objection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 8-9), filed on 03/02/2022, with respect to the objections to claims 1-10 have been fully considered. In view of the amendments, the objections have been withdrawn. However, upon further consideration, new objections to the claims are presented below indicating minor informalities recited in the amended claimed language.

Applicant’s arguments, see Remarks (p. 9), filed on 03/02/2022, with respect to the rejection of claims 7-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered but are not persuasive.
the formulas recited in Claims 7 and 10 are integral formulas, in which the notation “x” refers to an integral variable and the notation “dx” refers to differential of x. The notations “x” and “dx”, as a part of all integral formulas, are well known in the art, so their definitions in the integral formulas recited in Claims 7 and 10 can be omitted.
This argument is not persuasive.
The examiner submits that the rejection has been raised due to the lack of clarity as to what these variables represent, and not as to the integral formula lacking its corresponding  mathematical form (e.g., notation including integral variable and differential of the variable). 
The examiner submits that similar to the other recited variables in the formula (e.g., J denoting a current density, I denoting the current value read by the ammeter, r denoting the radius of the core, etc.), ‘x’ and ‘dx’ should clearly be identified as to what these variables denote (e.g., do they denote a radial direction, a coordinate, length, radius, saturation degree, etc.?). Without these variables being clearly identified as to what they represent, the formulas fail to comply with the requirements under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since it is unclear as to what these variables represent.

Drawings
The drawings were received on 03/02/2022.  These drawings are acceptable.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim language should read “The resistivity measurement system according to claim 1, wherein the two opposite curved electrodes …” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  
Claim language “DU” should read “ΔU”.
Claim language “prh” should read “πrh”.
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  
Claim language “the accumulated displaced water amount” should read “the accumulated liquid amount”.
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  
Claim language “r(Sw)” should read “ρ(Sw)”
Claim language “DU” should read “ΔU”.
Claim language “а” should read “α”.
Claim language “the two opposite curved electrodes” should read “the curved electrodes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 7 and 10 recite formulas with variables “x” and “dx” which are unclear since the claims do not indicate what these variables represent. Neither dependent claim clarifies these issues.
The original disclosure describes “x” as a radial direction (see Figs. 1-3, see also p. 1-2) or coordinates (see p. 15). Therefore, for examination purposes, “x” is interpreted as a radial direction, and “dx” as a change in the radial direction.

Examiner’s Note
Claims 1-10 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a device (system), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 1 does not recite a judicial exception, therefore, the claim qualifies as eligible subject matter under 35 U.S.C.101 (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.04).
Regarding the dependent claims 2-9, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Regarding claim 10, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a device, which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 10 recites the limitation of determining a resistivity according to a predetermined correspondence relationship, which is a mathematical concept (“The 2019 PEG defines “mathematical concepts” as mathematical relationships, mathematical formulas or equations, and mathematical calculations”, see October 2019 Update: Subject Matter Eligibility, p. 3, section “A. Mathematical Concepts”).
Furthermore, under Step 2A - Prong Two of the test, the claim recites a combination of additional elements that when considered individually and in combination, integrate the judicial exception into a practical application. Consequently, the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)). 

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1.  
Givens (US 4907448 A) teaches:
A resistivity measurement system (Fig. 1), comprising: 
at least one displacement loop (Fig. 1), comprising a displacement source (Fig. 1: examiner interprets a source to be connected in order to supply fluid (e.g., oil)), an inlet valve (Fig. 1, item 14), a core 5holder (Fig. 1, item 22 – “pressure vessel”), and an outlet valve (Fig. 1, item 15) connected in sequence;
a confining pressure pump configured to apply a confining pressure to the core holder (Fig. 1 - “confining pressure”; col. 2, lines 62-64: confining pressure is applied to core sample of porous rock; examiner interprets confining pressure to be applied by a confining pressure pump); wherein
the core holder is configured to dispose a plunger-type core (Fig. 1, item 11 – “core sample of porous rock”) to be measured (col. 1, lines 51-54: resistivity of a core sample of porous rock under confining pressure is measured), a sleeve (Fig. 1, item 10 – “sleeve”) is disposed between the plunger-type core and the core holder (col. 2, lines 43-47, 57-59: core sample is surrounded by sleeve, which is placed inside pressure vessel); and 
electrodes contact the core sample for determination of resistivity (see col. 3, lines 5-27)).

Yan (CN 108051643 A, IDS record, see attached translation) teaches:
A resistivity measurement system (Fig. 1), comprising: 
at least one displacement loop (Fig. 1), comprising a displacement source (Fig. 1, item 1 – “gas cylinder”), an inlet valve (Fig. 1, item 5 – ‘valve’), a core 5holder (Fig. 1, item 14 – “long rock core holder”) connected in sequence; 
a confining pressure pump (Fig. 1, items 8 and 13 – “confining pressure pumps”) configured to apply a confining pressure to the core holder (p. 4, par. 7: during experimental process, confining pressure pump 13 applies confining pressure to long rock core holder); wherein:
the core holder is configured to dispose a plunger-type core to be measured (p. 4, par. 7: during experimental process, confining pressure pump 13 applies confining pressure to long rock core holder containing a core).

Givens (US 5105154 A) teaches:
two opposite curved electrodes are disposed on the sleeve (Figs. 2-4; col. 4, lines 57-65; col. 5, lines 32-39: pair of electrodes having a spherical-like end members are spaced apart 180°), 
a curved electrode circuit (Fig. 1) comprising: a power supply (Fig. 1, item “current source”), and a voltmeter (Fig. 1, item 21 – ‘voltage’) configured to measure a a system is used to pass current through electrodes and measure the voltage across).

Danyluk (US 7019654 B2) teaches:
“An illustration of the principals used to monitor properties of oils, other fluids and even particular gaseous environments is shown schematically in FIG. 1. A contact potential sensor 10 is illustrated wherein a first conductive material 20, such as a first metal, is electrically coupled by a connection 25 to a second conductive material 30, such as a second metal … In general, the sensor 10 can operate to sense dielectric properties of fluids, such as oil, and even dense gases flowing past the sensor 10” (col. 2, lines 44-62: a circuit used to monitor properties of fluids such as oil includes a switch).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“A resistivity measurement system, comprising: 
at least one displacement loop, comprising a displacement source, an inlet valve, a core 5holder, an outlet valve and a separation recording device connected in sequence; 
two opposite curved electrodes are disposed on the sleeve, inner surfaces of the two opposite curved electrodes are matched with an outer surface of the sleeve, and 10the two opposite curved electrodes are provided with openings for fluid circulation; and
a curved electrode circuit comprising: a power supply and a switch disposed between the two opposite curved electrodes, a voltmeter configured to measure a voltage 
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-6.  
They are also allowed due to the incorporation of the allowable subject matter recited in their corresponding independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Subject Matter Not Rejected Over Prior Art
Claims 7-10 are distinguished from the prior art of record for the following reasons: 
Regarding claims 7-9.  
They are distinguished from the prior art of record due to their dependency.

Regarding claim 10. 
Givens (US 4907448 A) teaches:
A resistivity measurement system (Fig. 1), comprising: 
resistivity unit calculates resistivity using collected data and relation Rs=rsAc/Ls; examiner interprets the use of a processor to perform the calculations, and the use of memory to store the data and the relation used for the calculation), wherein 
the data acquisition module is configured to acquire predetermined data (col. 3, lines 5-27: resistivity unit calculates resistivity using collected data), 
the memory stores a predetermined correspondence relation for determining a resistivity according to the predetermined data acquired by the data acquisition module (col. 3, lines 5-27: resistivity unit calculates resistivity using collected data and relation Rs=rsAc/Ls; examiner interprets the use of a processor to perform the calculations, and the use of memory to store the data and the relation used for the calculation), and 
the processor is capable of determining a resistivity of a core based on the predetermined data acquired by the data acquisition 10module and the predetermined correspondence relation stored in the memory (col. 3, lines 5-27: resistivity unit calculates resistivity using collected data, relation Rs=rsAc/Ls; examiner interprets the use of a processor to perform the calculations, and the use of memory to store the data and the relation used for the calculation).

Givens (US 5105154 A) teaches:
“In an initial aspect, a sleeve contains a cylindrically shaped core sample through which an electric current is passed. At least one electrode array extends through the sleeve and makes contact with the outer surface of the core sample. The array is in a a system for measuring the resistivity of a core sample applies current through electrodes contacting the sample, and measures the voltage across for determining the resistivity).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“wherein the predetermined data comprises arc lengths of curved electrodes oppositely disposed on two sides of the core, voltage values at two ends of each curved electrode, current values flowing through the core, and a length of the core; 
the predetermined correspondence relation is: 
            
                r
                
                    
                        
                            
                                S
                            
                            
                                w
                            
                        
                    
                
                =
                
                    
                        h
                        D
                        U
                    
                    
                        J
                    
                
                
                    
                        K
                        (
                        k
                        '
                        )
                    
                    
                        K
                        (
                        k
                        )
                    
                
            
        
	wherein 
	            
                K
                
                    
                        k
                    
                
                =
                
                    
                        ∫
                        
                            0
                        
                        
                            1
                        
                    
                    
                        
                            
                                d
                                x
                            
                            
                                
                                    
                                        
                                            1
                                            -
                                            
                                                
                                                    x
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            1
                                            -
                                            
                                                
                                                    k
                                                
                                                
                                                    2
                                                
                                            
                                            
                                                
                                                    x
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
                ,
                 
                 
                 
                 
                 
                k
                =
                c
                o
                s
                a
                ,
                 
                 
                 
                 
                 
                
                    
                        k
                    
                    
                        '
                    
                
                =
                s
                i
                n
                a
                ,
                 
                 
                 
                 
                 
                a
                =
                
                    
                        1
                    
                    
                        2
                        r
                    
                
            
        
DU denotes a voltage value acquired by a voltmeter, J denotes a current density,             
                J
                =
                
                    
                        I
                    
                    
                        A
                    
                
                ,
                 
                 
                 
                 
                A
                =
                
                    
                        p
                        r
                        h
                    
                    
                        2
                    
                
            
        , I denotes a current value read by an ammeter, r denotes a radius of the core, l denotes the arc lengths of the two opposite curved electrodes, h denotes the length of the core, and Sw denotes a water saturation degree of the core,”


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857